UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7704



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE JAMES KEARSE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-98-954)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice James Kearse, Appellant Pro Se. Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice James Kearse appeals the district court’s order deny-

ing his motion for the provision of partial grand jury proceeding

transcripts under Fed. R. Crim. P. 6(e) and the Freedom of Informa-

tion Act, 5 U.S.C.A. § 552 (West 1996 & Supp. 2001) (“FOIA”).    Our

review is for abuse of discretion.     In re Grand Jury Proceedings,

800 F.2d 1293, 1299 (1986). Kearse failed to demonstrate a partic-

ularized need for his grand jury transcripts justifying disclosure

under Fed. R. Crim. P. Rule 6(e).     Douglas Oil Co. v. Petrol Stops

Northwest, 441 U.S. 211, 218 (1979).        Additionally, grand jury

information is exempt from FOIA disclosure.        United States v.

Miramontez, 995 F.2d 56, 59 n.3 (5th Cir. 1993).    Accordingly, the

district court did not abuse its discretion in denying Kearse’s

motion.    United States v. Kearse, No. CR-98-954 (D.S.C. Sept. 17,

2001).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2